177 S.E.2d 763 (1970)
10 N.C. App. 128
Walter FARR, Jr., Administrator of the Estate of James Earl Farr
v.
The CITY OF ROCKY MOUNT.
No. 707SC545.
Court of Appeals of North Carolina.
December 16, 1970.
Certiorari Denied February 2, 1971.
Lucas, Rand, Rose, Meyer & Jones, by David S. Orcutt, Wilson, for plaintiff appellee.
DeWitt C. McCotter, III, Spruill, Trotter & Lane, Rocky Mount, for defendant appellant.
HEDRICK, Judge.
The question presented on this appeal is whether service of summons on the defendant's city manager on 10 July 1969 gave the court jurisdiction over the defendant municipal corporation. Section 62 of the Charter of the City of Rocky Mount provides:
"Duties of the mayor.
"The Mayor shall preside at all meetings of the City Council and shall have a casting vote in case of an equal division. He shall be recognized as the official head of the City for all ceremonial purposes by the courts for the purpose of serving civil process."
The defendant contends that prior to 1 January 1970, because of the provisions of Section 62 of its charter, the courts could obtain jurisdiction over the City of Rocky Mount only by service of summons upon its mayor. We do not agree. Section 62 *764 of the Charter of the City of Rocky Mount enumerates the duties of its mayor. The statement, "[h]e shall be recognized as the official head of the City for all ceremonial purposes by the courts for the purpose of serving civil process", does not mean that the mayor is the only city official upon whom service of process might be had.
In Grimes v. City of Lexington, 216 N.C. 735, 6 S.E.2d 505 (1940), our Supreme Court indicated that the courts might obtain jurisdiction over the city by service of summons upon its city manager. There the plaintiff, who had filed a verified complaint, made a motion for judgment on the pleadings on the ground that the verification was insufficient. In holding that the verification was sufficient, the Supreme Court stated:
"It is provided by C.S. § 531, that when a corporation is a party, the verification of a pleading may be made by `any officer, or managing or local agent thereof upon whom summons might be served.' And C.S. § 483, provides that if the action is against a corporation, summons shall be served by delivering copy thereof `to the president or other head of the corporation * * * managing or local agent thereof.' It follows, therefore, that as the city manager of the defendant is its `managing or local agent', he is authorized to verify its answer filed herein."
In Jester v. Steam Packet Co., 131 N.C. 54, 42 S.E. 447 (1902), Montgomery, J., in discussing the validity of the service of summons, stated:
"The purpose and aim of the service of the summons are to give notice to the party against whom the proceeding or action is commenced, and any notification which reasonably accomplishes that purpose answers the claims of law and justice."
See also Morton v. Blue Ridge Insurance Co., 250 N.C. 722, 110 S.E.2d 330 (1959); Ryan v. Batdorf, 225 N.C. 228, 34 S.E.2d 81 (1945).
It is our opinion that the Mayor of the defendant City was not the only city official upon whom service of summons could have been made, and that service of summons upon the City Manager afforded the defendant proper notice.
The order appealed from is
Affirmed.
CAMPBELL and BRITT, JJ., concur.